Court of Appea ls, State of Michigan

                                              ORDER
                                                                            Kirsten Frank Kelly
Department of Health and Human Services v Genesee Ci rcuit Judge              Presid ing Judge

Docket No.    334491                                                        Elizabeth L. Gleicher

LC No.        16-000000-AZ                                                  Douglas B. Shapiro

                                                                              Judges




              The Court. on its own motion, gives the opinion issued vrith this order immediate effect,
MCR 7.21 S(F)(2).




                        A true cor y entered a nd certified by Jerome W. Zim mer Jr., Chief Clerk, on




                              DEC 20 2016
                                       Date